DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 28 Jun 2022, with respect to the specification objection have been fully considered and are persuasive. The specification objection of 28 Mar 2022 has been withdrawn in view of the amended specification. 
Applicant’s arguments, see pg. 8, filed 28 Jun 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections of 28 Mar 2022 have been withdrawn in view of the amended and cancelled claims. 
Applicant’s arguments, see pg. 8, filed 28 Jun 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of 28 Mar 2022 have been withdrawn in view of the amended and cancelled claims. 
Applicant’s arguments, see pg. 8-11, filed 28 Jun 2022, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pg. 11, filed 28 Jun 2022, with respect to the allowability of new claims 24-30 have been fully considered but are not persuasive. See the 35 U.S.C. 103 rejections to the new claims below.

Status of Claims
Claims 1-4, 7-8, 16-18, 21, and 23-30 are currently examination. Claims 5-6 and 19-20 have been cancelled and claims 24-30 have been newly added since the Non-Final Office Action of 28 Mar 2022.

Claim Objections
Claims 1, 16, and 24 are objected to because of the following informalities:  
“the plurality of optical fibers comprise” should read “the plurality of optical fibers comprises” (claim 1, 16, and 24);
“a reconfigurable portion of a flexible instrument having a reconfigurable portion” should read “ a reconfigurable portion of a flexible instrument” since reconfigurable portion is recited redundantly (claim 16); and
“a sensor device, comprising …” should read “a sensor device comprising …” (claim 24).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8, 16-18, 21, and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of shape or strain sensing optical fibers … wherein the plurality of optical fibers … configured for measuring a shape”. The scope of the claim is unclear. In particular, it is unclear whether a plurality of strain sensing optical fibers are configured for measuring a shape. A review of the specification, specifically in Fig. 5 and pg. 13, lines 6-15, appears to suggest that shape and strain are separate and distinct measurements. Claims 2-4 and 7-8 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a plurality of shape sensing optical fibers … wherein the plurality of optical fibers … configured for measuring a shape”.
Claim 1 recites the limitations “a shape along the length of the flexible instrument” and “a shape of the reconfigurable portion of the flexible instrument“. It is unclear whether “a shape” recited in both limitations are the same or different, especially when the flexible instrument is explicitly recited to have a reconfigurable portion. Claims 2-4 and 7-8 inherit the deficiency by the nature of their dependency on claim 1. 
Claim 7 recites the limitation “wherein the second launch position includes a shape to determine a position of the second launch position in an image”. It is unclear whether “a shape” recited in the limitation is the same or different from “a shape” recited in claim 1, to which claim 7 depends.
Claim 16 recites the limitation “configuring a plurality of shape or strain sensing optical fibers … measuring a shape”. The scope of the claim is unclear. In particular, it is unclear whether a plurality of strain sensing optical fibers are measuring a shape. A review of the specification, specifically in Fig. 5 and pg. 13, lines 6-15, appears to suggest that shape and strain are separate and distinct measurements. Claims 17-18, 21, and 23 inherit the deficiency by the nature of their dependency on claim 16. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “configuring a plurality of shape sensing optical fibers … measuring a shape”.
Claim 16 recites the limitations “measuring a shape along the length of the flexible instrument” and “measuring a shape of the reconfigurable portion of the flexible instrument”. It is unclear whether “a shape” recited in both limitations are the same or different, especially when the reconfigurable portion is explicitly recited to be of a flexible instrument or the flexible instrument is explicitly recited to have a reconfigurable portion. Claims 17-18, 21, and 23 inherit the deficiency by the nature of their dependency on claim 16.
Claim 21 recites the limitation “wherein the second launch position includes a shape for determining a position of the second launch position in an image”. It is unclear whether “a shape” recited in the limitation is the same or different from “a shape” recited in claim 1, to which claim 16 depends.
Claim 21 recites the limitation “the plurality supplemental optical fibers”. The antecedent basis for this limitation is unclear. In particular, it is unclear whether the limitation is referring to “the plurality of optical fibers” or “at least one supplemental optical fiber” recited in claim 16, to which claim 21 depends. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the plurality of optical fibers”.
Claim 24 recites the limitation “a plurality of shape or strain sensing optical fibers … wherein the plurality of optical fibers … configured for measuring a shape”. The scope of the claim is unclear. In particular, it is unclear whether a plurality of strain sensing optical fibers are configured for measuring a shape. A review of the specification, specifically in Fig. 5 and pg. 13, lines 6-15, appears to suggest that shape and strain are separate and distinct measurements. Claims 25-30 inherit the deficiency by the nature of their dependency on claim 24. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a plurality of shape sensing optical fibers … wherein the plurality of optical fibers … configured for measuring a shape”.
Claim 28 recites the limitation “wherein the second launch position includes a shape to determine a position of the second launch position in an image”. It is unclear whether “a shape” recited in the limitation is the same or different from “a shape” recited in claim 24, to which claim 28 depends.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 8, 16-17, 23-25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over O'Beirne et al. (US PG Pub No. 2012/0271339, provided by the Applicant in IDS of 03 Jan 2019) - hereinafter referred to as O’Beirne - further in view of Wang et al. (US PG Pub No. 2013/0211261) - hereinafter referred to as Wang.
Regarding claim 1, O’Beirne discloses a sensor device (at least Fig. 1) comprising:
a flexible instrument (balloon catheter 102) including at least one lumen (Fig. 2: proximal end 124 of balloon 122); and
a plurality of shape or strain sensing optical fibers integrated in the flexible instrument in the at least one lumen and extending over a length of the flexible instrument ([0034]: a plurality of parallel optical fibers helically wrapped around the balloon, each optical fiber having at least one fiber Bragg grating sensor … to monitor balloon diameter variation between the proximal end of the balloon and the distal end of the balloon and ensure symmetrical expansion of the balloon), 
the plurality of optical fibers being configured to detect a state of the reconfigurable portion of the flexible instrument ([0034]: multiple diffraction gratings are positioned along the working portion of the balloon in order to monitor balloon diameter variation between the proximal end of the balloon and the distal end of the balloon and ensure symmetrical expansion of the balloon), 
wherein an optical fiber of the plurality of optical fibers is configured to measure an entire length of the flexible instrument ([0026]: optical fiber 140 extends the entire length of catheter 102 during tracking of the catheter through the vasculature).
O’Beirne does not disclose:
the plurality of optical fibers being configured for measuring movement relative to one another to sense a change in distance between the plurality of optical fibers to detect a state of the reconfigurable portion of the flexible instrument,
wherein the plurality of optical fibers comprises: 
a principal optical fiber having a first launch position at or near a proximal position of the flexible instrument and configured for measuring a shape along the length of the flexible instrument from the first launch position, and 
at least one supplemental optical fiber having a second launch position at or near the reconfigurable portion of the flexible instrument and configured for measuring a shape of the reconfigurable portion of the flexible instrument from the second launch position to detect the state of the reconfigurable portion of the flexible instrument.
	Wang, however, discloses:
a plurality of optical fibers (optical fibers 43) being configured for measuring movement relative to one another to sense a change in distance between the plurality of optical fibers to detect a state of the reconfigurable portion of the flexible instrument  ([0033]: shape of a portion of optical fibers 43 extending through catheter balloon 32 will change as catheter balloon 32 is expanded or compressed),
wherein the plurality of optical fibers (optical fibers 43) comprises an optical fiber (one of optical fibers 43) having a first launch position ([0033]: optical fibers 43 external to catheter balloon 32; Fig. 6) at or near a proximal position of a flexible instrument (catheter balloon version 32 of BCCM 30) and configured for measuring a shape along a length of the flexible instrument ([0033]: shape of a portion of optical fibers 43 external to catheter balloon 32 (not shown) will change as catheter balloon 32 is moved in any linear direction or any angular direction), and at least at least one other optical fiber (at least another one of optical fibers 43) having a second launch position ([0033]: optical fibers 43 extending through catheter balloon 32; Fig. 6) at or near the reconfigurable portion of the flexible instrument (catheter balloon version 32 of BCCM 30) and configured for measuring a shape of the reconfigurable portion of the flexible instrument from the second launch position to detect the state of the reconfigurable portion of the flexible instrument ([0033]: shape of a portion of optical fibers 43 extending through catheter balloon 32 will change as catheter balloon 32 is expanded or compressed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Beirne’ s device to include Wang’s plurality of optical fibers for measuring a shape along a length of the flexible instrument and a shape of the reconfigurable portion of the flexible instrument. The motivation for the combination would have been to allow tracking of when “catheter balloon 32 is expanded or compressed … (and) catheter balloon is moved in any linear direction or any angular direction”, as taught by Wang ([0033]). 
Regarding claim 2, O’Beirne in view of Wang discloses all limitations of claim 1, as discussed above, and O’Beirne discloses:
wherein the flexible instrument includes a balloon catheter (balloon catheter 102) and the reconfigurable portion includes a balloon ([0034]: monitor balloon diameter variation).
Regarding claim 8, O’Beirne in view of Wang discloses all limitations of claim 1, as discussed above, and O’Beirne discloses:
wherein the plurality of optical fibers includes at least one fiber Bragg grating ([0034]: each optical fiber having at least one fiber Bragg grating sensor).
Regarding claim 16, O’Beirne discloses a method (at least Fig. 1) for sensing flexure in a reconfigurable portion (balloon 122) of a flexible instrument (balloon catheter 102), the method comprising:
configuring a plurality of shape or strain sensing optical fibers in a flexible instrument (balloon catheter 102) within at least one lumen of the flexible instrument (Fig. 2: proximal end 124 of balloon 124; [0034]: a plurality of parallel optical fibers helically wrapped around the balloon, each optical fiber having at least one fiber Bragg grating sensor … to monitor balloon diameter variation between the proximal end of the balloon and the distal end of the balloon and ensure symmetrical expansion of the balloon),
the plurality of optical fibers extending a length of the flexible instrument ([0034]: a plurality of parallel optical fibers helically wrapped around the balloon); and
wherein an optical fiber of the plurality of optical fibers is configured to measure an entire length of the flexible instrument ([0026]: optical fiber 140 extends the entire length of catheter 102 during tracking of the catheter through the vasculature).
O’Beirne does not disclose:
wherein the plurality of optical fibers comprises a principal optical fiber having a first launch position at or near a proximal position of the flexible instrument and at least one supplemental optical fiber having a second launch position at or near the reconfigurable portion of the flexible instrument;
measuring a shape along the length of the flexible instrument from the first launch position using the principal fiber; and 
measuring movement of the plurality of optical fibers relative to one another to sense a change in distance between the plurality of optical fibers by measuring a shape of the reconfigurable portion of the flexible instrument from the second launch position using the at least one supplemental optical fiber to detect a state of the reconfigurable portion of the flexible instrument.
	Wang, however, discloses:
a plurality of optical fibers (optical fibers 43) comprising an optical fiber (one of optical fibers 43) having a first launch position ([0033]: optical fibers 43 external to catheter balloon 32; Fig. 6) at or near a proximal position of a flexible instrument (catheter balloon version 32 of BCCM 30) and at least one other optical fiber (at least another one of optical fibers 43) having a second launch position ([0033]: optical fibers 43 extending through catheter balloon 32; Fig. 6) at or near the reconfigurable portion of the flexible instrument (catheter balloon version 32 of BCCM 30);
measuring a shape along the length of the flexible instrument from the first launch position using the optical fiber ([0033]: shape of a portion of optical fibers 43 external to catheter balloon 32 (not shown) will change as catheter balloon 32 is moved in any linear direction or any angular direction); and
measuring movement of the plurality of optical fibers relative to one another (Fig. 6: optical fiber 43) to sense a change in distance between the plurality of optical fibers by measuring a shape of the reconfigurable portion of the flexible instrument from the second launch position using the at least one other optical fiber to detect a state of the reconfigurable portion of the flexible instrument ([0033]: shape of a portion of optical fibers 43 extending through catheter balloon 32 will change as catheter balloon 32 is expanded or compressed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Beirne’s device to include Wang’s plurality of optical fibers for measuring a shape along a length of the flexible instrument and a shape of the reconfigurable portion of the flexible instrument. The motivation for the combination would have been to allow tracking of when “catheter balloon 32 is expanded or compressed … (and) catheter balloon is moved in any linear direction or any angular direction”, as taught by Wang ([0033]). 
Regarding claim 17, O’Beirne in view of Wang discloses all limitations of claim 16, as discussed above, and O’Beirne discloses:
wherein the flexible instrument includes a balloon catheter (balloon catheter 102) and the reconfigurable portion includes a balloon ([0034]: monitor balloon diameter variation), and detecting the state of the reconfiguration portion includes detecting inflation or deflation of the balloon ([0034]: a plurality of parallel optical fibers to monitor balloon diameter variation).
Regarding claim 23, O’Beirne in view of Wang discloses all limitations of claim 16, as discussed above, and O’Beirne discloses:
displaying the reconfigurable portion of the flexible instrument using strain or shape data from the plurality of optical fibers ([0028]: display on display 107 a visual or pictorial illustration of balloon diameter; [0034]: a plurality of parallel optical fibers, each having at least one fiber Bragg grating sensor, to monitor balloon diameter variation).
Regarding claim 24, O’Beirne discloses a system (at least Fig. 1) comprising:
a sensor device comprising a plurality of shape or strain sensing optical fibers ([0034]: optical fibers) integrated in at least one lumen (Fig. 2: proximal end 124 of balloon 122) of a flexible instrument (balloon catheter 102) and extending over a length of the flexible instrument, the plurality of optical fibers being configured to detect a state of a reconfigurable portion of the flexible instrument ([0034]: a plurality of parallel optical fibers helically wrapped around the balloon, each optical fiber having at least one fiber Bragg grating sensor … to monitor balloon diameter variation between the proximal end of the balloon and the distal end of the balloon and ensure symmetrical expansion of the balloon),
an optical interpreter (Fig. 1: wavelength detector 105) configured to interpret digitized optical signals from an optical fiber of the plurality of optical fibers ([0026]: optical fiber 140 extends the entire length of catheter 102 during tracking of the catheter through the vasculature) to reconstruct the shape along the length of the flexible instrument ([0034]: multiple diffraction gratings are positioned along the working portion of the balloon in order to monitor balloon diameter variation between the proximal end of the balloon and the distal end of the balloon and ensure symmetrical expansion of the balloon) and to interpret digitized optical signals from an optical fiber of the plurality of optical fibers to reconstruct the shape of the reconfigurable portion of the flexible instrument ([0034]: multiple diffraction gratings are positioned along the working portion of the balloon in order to monitor balloon diameter variation between the proximal end of the balloon and the distal end of the balloon and ensure symmetrical expansion of the balloon).
	O’Beirne does not explicitly disclose:
the plurality of optical fibers being configured for measuring movement relative to one another to sense a change in distance between the plurality of optical fibers to detect a state of a reconfigurable portion of the flexible instrument,
wherein the plurality of optical fibers comprises: 
a principal optical fiber having a first launch position at or near a proximal position of the flexible instrument and configured for measuring a shape along the length of the flexible instrument from the first launch position, and 
at least one supplemental optical fiber having a second launch position at or near the reconfigurable portion of the flexible instrument and configured for measuring a shape of the reconfigurable portion of the flexible instrument from the second launch position to detect the state of the reconfigurable portion of the flexible instrument. 
	Wang, however, discloses:
a plurality of optical fibers (optical fibers 43) being configured for measuring movement relative to one another to sense a change in distance between the plurality of optical fibers to detect a state of a reconfigurable portion of the flexible instrument ([0033]: shape of a portion of optical fibers 43 extending through catheter balloon 32 will change as catheter balloon 32 is expanded or compressed),
wherein the plurality of optical fibers (optical fibers 43) comprises: 
an optical fiber (one of optical fibers 43) having a first launch position ([0033]: optical fibers 43 external to catheter balloon 32; Fig. 6) at or near a proximal position of a flexible instrument (catheter balloon version 32 of BCCM 30) and configured for measuring a shape along a length of the flexible instrument ([0033]: shape of a portion of optical fibers 43 external to catheter balloon 32 (not shown) will change as catheter balloon 32 is moved in any linear direction or any angular direction), and 
at least at least one other optical fiber (at least another one of optical fibers 43) having a second launch position ([0033]: optical fibers 43 extending through catheter balloon 32; Fig. 6) at or near the reconfigurable portion of the flexible instrument (catheter balloon version 32 of BCCM 30) and configured for measuring a shape of the reconfigurable portion of the flexible instrument from the second launch position to detect the state of the reconfigurable portion of the flexible instrument ([0033]: shape of a portion of optical fibers 43 extending through catheter balloon 32 will change as catheter balloon 32 is expanded or compressed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Beirne’s system to include Wang’s plurality of optical fibers for measuring a shape along a length of the flexible instrument and a shape of the reconfigurable portion of the flexible instrument. The motivation for the combination would have been to allow tracking of when “catheter balloon 32 is expanded or compressed … (and) catheter balloon is moved in any linear direction or any angular direction”, as taught by Wang ([0033]).
Regarding claim 25, O’Beirne in view of Wang discloses all limitations of claim 24, as discussed above, and O’Beirne discloses:
wherein the flexible instrument includes a balloon catheter (balloon catheter 102) and the reconfigurable portion includes a balloon ([0034]: monitor balloon diameter variation).
Regarding claim 29, O’Beirne in view of Wang discloses all limitations of claim 24, as discussed above, and O’Beirne discloses:
wherein the plurality of optical fibers includes at least one fiber Bragg grating ([0034]: each optical fiber having at least one fiber Bragg grating sensor).
Regarding claim 30, O’Beirne in view of Wang discloses all limitations of claim 24, as discussed above, and O’Beirne further discloses:
an optical interrogator (Fig. 1: optical interrogator 103) configured to generate optical signals provided to the plurality of optical fibers ([0028]: optical interrogator 103 emits light through optical fiber), and to provide the digitized optical signals from the plurality of optical fibers ([0028]-[0029]: wavelength detector 105 correlates strain into a diameter of balloon 122).
Claims 3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over O’Beirne in view of Wang as applied to claims 1 and 24, respectively above, and further in view of Glover et al. (US PG Pub No. 2017/0281025, priority date of 28 Oct 2011) - hereinafter referred to as Glover.
Regarding claim 3, O’Beirne in view of Wang discloses all limitations of claim 1, as discussed above, and O’Beirne does not disclose:
wherein the at least one lumen includes a lumen associated with each of the plurality of optical fibers.
	Glover, however, discloses:
at least one lumen including a lumen associated with each of a plurality of optical fibers ([0027]: each optical sensor and its optical fiber being inserted into a respective lumen of the multi-lumen catheter tubing; Fig. 11-12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Beirne’s device to include Glover’s plurality of lumens including a lumen associated with each of a plurality of optical fibers. The motivation for the combination would have been to allow “(optical) sensors being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations spaced apart lengthwise within a distal end portion of the catheter tubing”, as taught by Glover ([0027]), so that each optical sensor can be located.
Regarding claim 26,  O’Beirne in view of Wang discloses all limitations of claim 24, as discussed above, and O’Beirne does not disclose:
wherein the at least one lumen includes a lumen associated with each of the plurality of optical fibers.
	Glover, however, discloses:
at least one lumen including a lumen associated with each of a plurality of optical fibers ([0027]: each optical sensor and its optical fiber being inserted into a respective lumen of the multi-lumen catheter tubing; Fig. 11-12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Beirne’s system to include Glover’s plurality of lumens including a lumen associated with each of a plurality of optical fibers. The motivation for the combination would have been to allow “(optical) sensors being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations spaced apart lengthwise within a distal end portion of the catheter tubing”, as taught by Glover ([0027]), so that each optical sensor can be located.
Claims 4, 7, 18, 21, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over O’Beirne in view of Wang as applied to claims 1, 16, and 24, respectively above, and further in view of Onoda et al. (US PG Pub No. 2011/0098533) - hereinafter referred to as Onoda.
Regarding claim 4, O’Beirne in view of Wang discloses all limitations of claim 1, as discussed above, and O’Beirne does not disclose:
wherein the plurality of optical fibers have registered to a common coordinate system.
	Onoda, however, discloses:
a plurality of optical fibers have registered to a common coordinate systems (Fig. 8-9 and [0097]-[0098]: center positions S1-3 of 3 FBG sensor sections 3A11-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Beirne’s plurality of optical fibers to include Onoda’s plurality of optical fibers with registered coordinate systems and each of the plurality of optical fibers including a separate launch position. The motivation for the combination would have been to allow “calculates the three-dimensional shape of the optical fiber sensor 2 (including optical fibers 2A-C)”, as taught by Onoda ([0104]), to track the optical fibers inside a patient. 
Regarding claim 7, O’Beirne in view of Wang discloses all limitations of claim 1, as discussed above, and O’Beirne does not disclose:
a shape to determine a position of the second launch position in an image.
Onoda, however, discloses:
a shape to determine a position of a launch position in an image ([0106]: shape of optical fiber sensor 2 comprising 3 optical fiber sensors is 3D shape transformed into 2D shape based on certain viewpoint).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Beirne’s device to include Onoda’s shape to determine a position of a launch position in an image. The motivation for the combination would have been since “it is often relatively easy for the operator to recognize the two-dimensional shape of the insertion portion 12”, as taught by Onoda ([0108]).
Regarding claim 18, O’Beirne in view of Wang discloses all limitations of claim 16, as discussed above, and O’Beirne does not disclose:
registering coordinate systems of each of the plurality of optical fibers.
	Onoda, however, discloses:
registering coordinate systems of each of a plurality of optical fibers (Fig. 8-9; [0097]-[0098]: calculate center position of 3 FBG sensor sections).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Beirne’s plurality of optical fibers to include Onoda’s method of registering coordinates of each of a plurality of optical fibers. The motivation for the combination would have been to allow “calculates the three-dimensional shape of the optical fiber sensor 2 (including optical fibers 2A-C)”, as taught by Onoda ([0104]), to track the optical fibers inside a patient. 
Regarding claim 21, O’Beirne discloses all limitations of claim 16, as discussed above, and O’Beirne does not disclose:
a shape for determining a position of the second launch position in an image, and 
locating the second launch position in the image to remove redundant strain and/or shape data for the plurality supplemental optical fibers.
	Onoda, however, discloses:
a shape for determine a position of a launch position in an image ([0106]: shape of optical fiber sensor 2 comprising 3 optical fiber sensors is 3D shape transformed into 2D shape based on certain viewpoint) and
locating the launch position in an image to remove redundant strain and/or shape data for a plurality of supplemental optical fibers (Fig. 10 and [0106]: 2D shape of the optical fiber sensor 2 displayed on the monitor 14 is the shape of the optical fiber sensor 2 which is the 3D shape transformed into the 2D shape based on a certain viewpoint).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Beirne’s method to include Onoda’s shape for determining a position of a launch position in an image and method of locating the launch position in an image. The motivation for the combination would have been since “it is often relatively easy for the operator to recognize the two-dimensional shape of the insertion portion 12 observed from the Z-axis direction”, as taught by Onoda ([0108]). 
Regarding claim 27, O’Beirne in view of Wang discloses all limitations of claim 24, as discussed above, and O’Beirne does not disclose:
wherein the plurality of optical fibers have registered to a common coordinate system.
	Onoda, however, discloses:
a plurality of optical fibers have registered to a common coordinate systems (Fig. 8-9 and [0097]-[0098]: center positions S1-3 of 3 FBG sensor sections 3A11-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Beirne’s plurality of optical fibers to include Onoda’s plurality of optical fibers with registered coordinate systems and each of the plurality of optical fibers including a separate launch position. The motivation for the combination would have been to allow “calculates the three-dimensional shape of the optical fiber sensor 2 (including optical fibers 2A-C)”, as taught by Onoda ([0104]), to track the optical fibers inside a patient. 
Regarding claim 28, O’Beirne in view of Wang discloses all limitations of claim 24, as discussed above, and O’Beirne does not disclose:
a shape to determine a position of the second launch position in an image.
Onoda, however, discloses:
a shape to determine a position of a launch position in an image ([0106]: shape of optical fiber sensor 2 comprising 3 optical fiber sensors is 3D shape transformed into 2D shape based on certain viewpoint).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Beirne’s system to include Onoda’s shape to determine a position of a launch position in an image. The motivation for the combination would have been since “it is often relatively easy for the operator to recognize the two-dimensional shape of the insertion portion 12”, as taught by Onoda ([0108]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799